DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 to further limit the imprint apparatus whereby during the period in which the mold is continuously irradiated that the light is for curing the imprint material by the energy supply tool [underlining from applicant].
Applicant’s arguments appear to be on the following grounds:
The Examiner cites the secondary reference Okushima (US 2009/0098688) used to meet Claim 1 in the rejection under 35 U.S.C. § 103, as allegedly teaching “a continuous irradiation period during which the distance between the substrate holder and mold holder are increased during which the imprint material that is in contact with the mold is continuously irradiated with by the energy supply tool,” However, while Okushima teaches that resin is cured with light from a photocuring light source  and then light from an electrification light source is then irradiated to start the electrification removal from the mold, resin and substrate which are separated from each other while this is being performed, this source is stopped after curing and prior to the separation of the resin/substrate from the mold and, it is clear that Okushima does not disclose or suggest starting to separate the mold and imprint material during the resin curing step. The mold is parted (separated) from the resin only after it is cured (Okushima, paragraphs [0058] [0102])
Finally, the non-patent literature reference, Jiang et. al. (“Two-Step curing method for demoulding in UV nanoimprint lithography”), cited in the Advisory Action of December 7, 2020 and discussed in the Examiner Interview on Jun 10, 2021, discloses a second curing step which occurs after demoulding and there is an interval separating these two steps. However, Jiang further discloses that the 
These arguments are not persuasive for the following reasons:
	Examiner maintains the rejection of Claim 1 under 35 U.S.C. § 103 because of the following:
(1) While Okushima discloses a parting step of parting the mold from the resin material with an electrification removal step which occurs after the curing of the resin (paragraphs [0084] – [0086] start step, removal step, end step) which removes the electrification caused during the parting operation, Okushima also discloses that this electrification removal step uses irradiation with light from a light source which may be constituted as the same light source for the photocuring in that they both have a wavelength for curing the photocurable resin material and a wavelength for removing electrification (paragraph [0026]) such that the light emitted from the irradiation mechanism may have both a wavelength for curing the photocurable resin and a wavelength for removing the electrification (paragraph [0026]). Examiner maintains that it would be obvious for one with ordinary skill in the art to combine both steps of curing and removing electrification during the parting step of separation of the mold from the resist because of the identical light source irradiating during the parting step, especially since the entire area in which the imprint pattern of the mold is formed is irradiated (paragraph [0040]).
(2) As to Applicant’s contention that since Jiang’s invention must include the key parameter of the interval between the first and second curing in order to ensure an optimized process, which changes the basic principle upon which the invention of Jiang operates, the Examiner takes the position that the 4. Optimization of demoulding process Col. 1 last sentence to top of Col. 2). 
Moreover, Jiang discloses that the demoulding force is only dependent on the resist curing degree, which is determined by the UV dose (p.462 3.3 Demoulding force and pattern transferring results based on different UV exposure first line; Also see Fig. 5 for relationship between demoulding force and UV curing time). One with ordinary skill in the art could see that with this relationship between demoulding force and UV curing time, one with ordinary skill in the art would try to continuously irradiate with light thereby curing the imprint material while increasing the distance between the substrate holder and the mold holder while the imprint material is in contact with the mold and, furthermore, would configure a controller to function in this way so that resist curing degrees can be precisely controlled and pattern transferring defects can be avoided (6. Conclusion).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okushima (US 2009/0098688).
Regarding Claim 1, Okushima discloses an imprint method with an imprint apparatus (paragraph [0001]) for curing an imprint material on a substrate held by a substrate holder by bringing a mold held by a mold holder into contact with the imprint material (paragraph [0012]), 
Okushima further discloses an adjuster configured to adjust a distance between the substrate holder and the mold holder for contact and separation between the imprint material and the mold (Fig. 2 paragraph [0081] photocurable resin material – 105 is applied is disposed opposite to the mold – 106 to adjust a positional relationship therebetween by using the scope – 109 and the stage – 102); 
an energy supply tool configured to irradiate the imprint material on the substrate with light for curing the imprint material (Fig. 1 paragraph [0064] light from the light source – 110 for photocuring constituting a means for curing the photocurable resin material…); 
and a controller configured to control the adjuster and the energy supply tool (Fig. 1 paragraphs [0076] [0081] position control circuit – 120 controls the stage – 102; subsequent alignment step , substrate – 104 … disposed opposite to the mold – 106 to adjust a positional relationship therebetween by using the scope – 109 and stage – 102),
 wherein the controller is configured to control the adjuster so as to start separating the imprint material and the mold from each other by increasing the distance between the substrate holder and the mold holder before an end of a continuous irradiation period (paragraph [0026] such that the light emitted from the irradiation mechanism may have both a wavelength for both curing the photocurable resin and a wavelength for removing the electrification) during which the imprint material that is in contact with the mold is continuously irradiated with the light for curing the imprint material by the energy supply tool (paragraph [0040] the parting is effected while irradiating an entire area in which the imprint pattern of the mold is formed and the cured resin material with the electromagnetic wave).

Moreover, it would be obvious for one with ordinary skill in the art to be motivated to try to combine both steps of curing and removing electrification during the parting step of separation of the mold from the resist such that there is continuous irradiation with the light for curing the imprint material, because it is possible to alleviate a degree of occurrence of a defect of the transfer pattern due to discharge breakdown or deposition of dust (contamination during the parting between the mold – 106 and photocurable resin material – 105 (paragraph [0107]).
Regarding Claim 2, Okushima discloses all the limitations of Claim 1 and further discloses wherein 
the energy supply tool starts an operation for stopping the irradiating of the imprint material in response to a stop instruction from the controller (paragraph [0083]), and 
the controller controls the adjuster so as to start separating the imprint material and the mold from each other after the stop instruction is sent to the energy supply tool and before the irradiating the imprint material by the energy supply tool stops (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continuously irradiate with the light for curing the imprint material by the energy supply tool while the distance between the substrate holder and the mold holder are increasing. MPEP 2143 I.A. 
One with ordinary skill in the art would be motivated to try to combine both steps of curing and removing electrification during the parting step of separation of the mold from the resist such that there is continuous irradiation with the light for curing the imprint material, because of the identical light source .
2.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okushima (US 2009/0098688) as applied to Claim 1 above, and further in view of Koole (US 2011/0037201).
Regarding Claim 3, Okushima discloses all the limitations of Claim 1 and while Okushima teaches that the controller controls the adjuster so as to start separating the imprint material and the mold from each other (paragraph [0040] the parting is effected while irradiating an entire area in which the imprint pattern of the mold is formed and the cured resin material with the electromagnetic wave) Okushima does not disclose a first, second and third continuous irradiation period.
In the same field of endeavor, Koole discloses an imprint lithography apparatus for forming a patterned layer using UV-radiation on a UV-curable resin (abstract, imprintable liquid medium on a substrate). Koole also teaches wherein a continuous irradiation period includes a first continuous irradiation period during which an irradiation amount of the light to the imprint material increases (paragraph [0025]), a second continuous irradiation period during which the irradiation amount is maintained constant (paragraph [0024] stabilized value), and a third continuous irradiation period during which the irradiation amount decreases (Figs 2-4 paragraphs [0024], [0013]-0015]), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Okushima to incorporate the disclosure of Koole whereby an imprint apparatus for curing an imprint material on a substrate and comprising a controller controlling an adjuster so as to start separating the imprint material and mold from each other while before an end of a continuous irradiation period during which the imprint material in contact with the mold is continuously irradiated with light for curing, as disclosed by Okushima, to further consider that this parting is in response to a shift from a second continuous irradiation period to a third continuous irradiation period where during the first continuous irradiation period the irradiation amount of light to the imprint material increases, during the second the irradiation amount is maintained constant, and a third period during which the irradiation amount decreases, as disclosed by Koole. One with ordinary skill in the art would be motivated to consider such a method because this non-uniform irradiation during 
Regarding Claim 4, the combination of Okushima and Koole disclose all the limitations of Claim 3 and Koole further discloses that the imprint apparatus of Claim 3 comprises a period during which an operation of separating the imprint material and the mold is longer than the third continuous irradiation period (Fig. 2. paragraph [0079] overall period – F).
Regarding Claim 5, the combination of Okushima and Koole disclose all the limitations of Claim 1 and Koole further discloses the energy supply tool starts an operation for stopping the irradiating of the imprint material in response to a stop instruction from the controller (Koole, paragraph [0045]),while Okushima further discloses and the controller sends the stop instruction to the energy supply tool after causing the adjuster to start separating the imprint material and the mold from each other (Okushima, paragraph [0087] …resin material parting step, and electrification removal end step correspond to a parting step …).
Regarding Claim 6, the combination of Okushima and Koole disclose all the limitations of Claim 5 and Koole further discloses that the continuous irradiation period of the apparatus of Claim 5 includes a first continuous irradiation period during which an irradiation amount of the light  the imprint material increases (paragraph [0025]), a second continuous irradiation period during which the irradiation amount is maintained constant (paragraph [0024] stabilized value), and a third continuous irradiation period during which the irradiation amount decreases (Figs 2-4 paragraphs [0024], [0013]-0015]), the second continuous irradiation period shifts to the third continuous irradiation period in response to the stop instruction (paragraph [0025]) while Okushima further discloses the controller causes the adjuster to start separating the imprint material and the mold from each other (Okushima, paragraph [0087] …resin material parting step, and electrification removal end step correspond to a parting step …), which can be applied in the second continuous irradiation period of Koole
Regarding Claim 7, the combination of Okushima and Koole disclose all the limitations of Claim 6 and Koole further discloses that wherein a period during which an operation of separating the imprint material and the mold is longer than the third continuous irradiation period (Fig. 2. paragraph [0079] overall period – F).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742